 



Exhibit 10.23

     
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS DOCUMENT
  ***Confidential treatment has been requested with respect to the information
contained within the "[***]” markings. Such marked portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission

2006 Compensation Plan

     
To:
  Steven J. Martello
 
  Senior Vice President of Client Services
 
   
Effective dates:
  January 1, 2006 to December 31, 2006

This document outlines your compensation package (“Compensation Plan”) for
calendar year 2006 including the at-risk components determined under the Sales
Compensation Plan below and the 2006 Executive Officer Bonus Plan. Compensation
Plan details and policies can be found in the Interwoven 2006 Sales Compensation
Plan and 2006 Executive Officer Bonus Plan documents, which will be provided at
your request.
All other terms and conditions of your employment are governed by your offer
letter.
In your role, you are responsible for the Interwoven’s worldwide services
organization. Interwoven reserves the right to change your responsibilities from
time to time and modify your Compensation Plan to take into account its business
needs.
COMPENSATION PACKAGE
Your Compensation Plan is comprised of a Base Salary and Incentive Pay, which is
an at-risk component of your overall compensation package. The Sales
Compensation Plan and the 2006 Executive Officer Bonus Plan outline the
guidelines under which you will be paid your Incentive Pay component.
Your on-target earnings for 2006 are $450,000.00. Your on-target earnings are
composed of the following:

  •   Annual Base salary of $250,000.00.     •   On target Incentive Pay of
$200,000.00.

From your actual earnings, we will subtract payroll deductions, all required
withholdings and other voluntary deductions you authorize Interwoven to make on
your behalf.
BASE SALARY
Your annual Base Salary will be paid to you ratably over the year in accordance
with Interwoven’s standard payroll practices.

 



--------------------------------------------------------------------------------



 



INCENTIVE PAY
Your Incentive Pay will be calculated under the following Incentive Pay plans.
These Incentive Pay plans do not guarantee you a level of income.
Sales Compensation Plan
Of your on-target Incentive Pay, $150,000.00 will be related to commission under
the Sales Compensation Plan. Commissions on revenue from maintenance, consulting
and education services (collectively “Professional Services Revenues”) will be
paid at the rates stated below and will be earned upon recognition of revenue
for those services by Interwoven in accordance with generally accepted
accounting principles and Interwoven’s revenue recognition policy.
The following commission rates will be applied to Professional Services Revenues
for purposes of computing quarterly commissions due for 2006:

            Quarterly     Commission   Quota Attainment     Rates  
0% to 95%
      [***] %
96% to 97%
      [***] %
98% to 99%
      [***] %
100%
      [***] %
101% to 103%
      [***] %
104% to 106%
      [***] %
107% to 110%
      [***] %
Over 110%
      [***] %

All quota achievement percentages will be rounded to the next whole number (>=
0.5 will be rounded up and < 0.5 will be rounded down).
Additionally, the commission rates above will be multiplied by the following
adjustment factors based on the Direct Margin Percentage of the combined
Maintenance, Consulting and Education organizations achieved in a quarterly
period:

            Direct     Adjustment   Margin Percentage     Factor  
>2% below target
      25 %
2% below target
      50 %
1% below target
      75 %
At target
      100 %
1% above target
      125 %
2% above target
      150 %
3% above target
      175 %
>3% above target
      200 %

Direct Margin Percentage is defined as recognized Professional Services Revenues
less the direct expenses to acquire and provide the maintenance, consulting and
educational services.

 



--------------------------------------------------------------------------------



 



Your quota for the period January 1, 2006 to December 31, 2006 is $[***] in
Professional Services Revenues.

  •   $[***] for first quarter of 2006     •   $[***] for the second quarter of
2006     •   $[***] for the third quarter of 2006     •   $[***] for the fourth
quarter of 2006

Professional Services Revenues are computed in accordance with generally
accepted accounting principles and Interwoven’s revenue recognition policy.
Professional Services Revenues are subject to reduction for any returns,
realization adjustments or uncollectible accounts.
Your Direct Margin Percentage targets for the period January 1, 2006 to December
31, 2006 are as follows:

  •   [***]% for first quarter of 2006     •   [***]% for the second quarter of
2006     •   [***]% for the third quarter of 2006     •   [***]% for the fourth
quarter of 2006

By way of example, if Professional Services Revenues for the first quarter of
2006 were $[***] (an achievement of 101% of quota) and the direct gross margin
was [***]%, your commission due would be computed as follows:
(($[***] times [***]%) times 125% margin adjustment factor) or $[***].
2006 Executive Officer Bonus Plan
Of your on-target Incentive Pay, $50,000.00 will be related to amounts due under
the 2006 Executive Officer Bonus Plan and calculated in accordance with that
plan. Such amounts may be allocated to Company Performance and MBO objectives.
Please acknowledge you acceptance with this Compensation Plan by signing below.
Have a great 2006!

     
Read and accepted:
  Signed:
 
   
/s/ Steven J. Martello
  /s/ John E. Calonico, Jr.
 
   
Steven J. Martello
  John E. Calonico, Jr.
Senior Vice President of Worldwide Services
  Chief Financial Officer
Interwoven, Inc.
  Interwoven, Inc.

***Confidential treatment has been requested with respect to the information
contained within the “[***]” markings. Such marked portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission

 